Citation Nr: 1506500	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  13-01 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss with dizziness.

2.  Entitlement to service connection for bilateral hearing loss with dizziness, to include as secondary to service-connected left otitis media with mastoidectomy.

3.  Entitlement to service connection for residuals of a right ear mastoidectomy, to include as secondary to service-connected left otitis media with mastoidectomy.

4.  Entitlement to a compensable disability rating for left otitis media with mastoidectomy.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to September 1966.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Louis Missouri.

The Veteran testified before the undersigned at an April 2014 hearing at the RO.  The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is included in the claims file.

The Board has characterized the claim for bilateral hearing loss to include consideration of service connection on a secondary basis, pursuant to the Veteran's contentions.  See, e.g., Hearing Transcript, p. 12.

While additional medical evidence was submitted after the November 2012 statement of the case, in April 2014 the Veteran waived his right to have this evidence reviewed in the first instance by the RO.

The Board reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issues of entitlement to service connection for headaches and entitlement to VA compensation pursuant to 38 U.S.C.A. § 1151 for disorders of the right ear claimed as the result of February 2009 surgery at a VA medical facility were raised by the record in June 2009 letters, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of service connection for bilateral hearing loss with dizziness, service connection for residuals of a right ear mastoidectomy, and a compensable disability rating for left otitis media with mastoidectomy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed June 2007 rating decision denied reopening the Veteran's claim for service connection for bilateral hearing loss with dizziness; the Veteran was notified of that decision and apprised of his appellate rights but did not appeal.

2.  Evidence received since the June 2007 decision is neither cumulative nor repetitive of that previously considered, and relates to an unestablished fact that raises a reasonable possibility of substantiating the claim.   


CONCLUSIONS OF LAW

1.  The June 2007 rating decision denying the Veteran's application to reopen a claim for service connection for bilateral hearing loss with dizziness is final.  38 U.S.C.A. § 7105(West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

2.  New and material evidence has been submitted to reopen the claim of service connection for a lumbar strain.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Given the favorable disposition of the application to reopen a claim for service connection for bilateral hearing loss with dizziness, all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Analysis

Generally, a claim which has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  
The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The Veteran's application to reopen a claim for service connection for bilateral hearing loss with dizziness was last finally denied in a June 2007 rating decision.  The Veteran did not appeal the decision and did not submit new and material evidence within one year of the decision.  Thus, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.  Since the last final denial of the claim by the RO, the Veteran submitted an April 2014 private medical statement of Dr. V. which supports a nexus between bilateral hearing loss and service.  Accordingly, the claim for service connection for the disability is reopened.  See 38 C.F.R. § 3.156 (2014); Shade v. Shinseki, 24 Vet. App. 110 (2010).  


ORDER

New and material evidence having been received, the issue of entitlement to service connection for bilateral hearing loss with dizziness is reopened.


REMAND

Additional development of the claims is required and the matter is REMANDED for the following action:

1. Ask the Veteran to identify all records of VA and non-VA health care providers who provided treatment for his claimed conditions.  

The Veteran should be asked to provide any needed updated authorizations for release of medical information for the following sources: Dr. V. at Mercy Clinic, Ear, Nose, and Throat; Dr. Hep (spelled phonetically) as discussed at the April 2014 hearing; Bond Clinic in Rollo, Missouri; and physician in West Plains, Missouri (noted on January 2010 VA Form 21-4142). 

   a) After obtaining any appropriate authorizations for release of medical information, the RO must seek to obtain any potentially relevant records that have not been previously received from each health care provider the Veteran identifies.

   b) The RO must associate with the claims file all outstanding medical treatment records from any VA treatment facility, including records dated since 2012 from the John J. Pershing VA Medical Center and the VA St. Louis Health Care System, John Cochran Division.

   c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO.

If the RO is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim. 38 U.S.C. § 5103A(b)(2). 

2.  Associate with the record the June 2007 rating decision that denied the Veteran's application to reopen a claim for service connection for bilateral hearing loss with dizziness. 

3.  After all available records have been associated with the claims file/e-folder, afford the Veteran a VA examination to determine the etiology of the following disorders: 
   a)  bilateral hearing loss   
   b)  residuals of a right ear mastoidectomy.

The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

For each disorder, the examiner must provide an opinion as to whether the disorder began during active service or are related to any incident of service.  

For EACH disorder, the examiner must provide an opinion addressing whether the disorder was caused or aggravated (permanently made worse) by Veteran's service-connected left otitis media with mastoidectomy.  If aggravation is found, the examiner should quantify the degree of additional disability resulting from the aggravation.  

The examiner must also provide an opinion as to whether sensorineural hearing loss was manifested within one year of separation from service.

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* July 1966 service treatment records documenting chronic otitis media with cholesteatoma of the left ear

* the Veteran had "highly probable" in-service hazardous noise exposure due to duties as a damage controlman in the United States Navy

*February 2003 VA examiner's opinions that hearing loss is not related to military service

*February 2003 VA examiner's statement that it is unclear whether hearing loss "may be secondary to the negative pressure" caused by cholesteatoma and Eustachian tube dysfunction 

*April 2014 private opinion of Dr. V. that hearing loss is related to in-service noise exposure

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

4.  After all available records have been associated with the claims file/e-folder, arrange for the Veteran to undergo VA examination to address the severity and complications of the service-connected left otitis media with mastoidectomy.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should render specific findings with respect to whether the service-connected left otitis media with mastoidectomy is manifested by suppuration or aural polyps.

The examiner should clearly identify all complications of the service-connected left otitis media with mastoidectomy, which may include hearing impairment, labyrinthitis, facial nerve paralysis, or bone loss of skull.  In so doing, the examiner should address the Veteran's April 2014 hearing testimony that his complications include numbness of the face, bone loss in the ear, and hair loss in the ear.

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

THE EXAMINER IS ADVISED THAT THE COURTS HAVE IMPOSED A REQUIREMENT ON THE BOARD TO EVALUATE ANY MEDICAL OPINIONS BY EXAMINATIONS OF MULTIPLE FACTORS, INCLUDING BUT NOT LIMITED TO:

WHETHER THE EXAMINER CONDUCTED A PERSONAL INTERVIEW OF THE VETERAN; 

WHETHER CLINICAL TESTING WAS CONDUCTED AND THE RESULTS;

WHETHER A COMPREHENSIVE REVIEW OF THE CLAIMS FOLDER AND OTHER MEDICAL AND FACTUAL EVIDENCE WAS CONSIDERED, INCLUDING OTHER MEDICAL OPINIONS; 

THE CONCLUSIONS REACHED AND WHETHER THEY ARE BASED ON THE STATE OF MEDICAL KNOWLEDGE. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

5.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If the benefits sought remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


